Citation Nr: 1621473	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  15-03 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Medical Center in Portland, Oregon


THE ISSUES

1.  Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Swedish Cherry Hill, for services rendered from March 13, 2014 to March 14, 2014.

2.  Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with American Medical Services, for services rendered on March 13, 2014.

3.  Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with the Polyclinic, for services rendered on March 14, 2014.

4.  Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with Cellnetix Pathology, for services rendered on March 14, 2014.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from March 2014, June 2014, and July 2014 decisions of the Department of Veterans Affairs (VA) Integrated Service Network (VISN) 20 Northwest Network Payment Center in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran suffered a transient ischemic attack (TIA) on March 13, 2014 and required emergency treatment at Ballard Emergency Room at Swedish Hospital in Seattle, Washington; the Veteran was visiting his sister in Seattle, Washington, and was unaware of the nearest VA facility at the time of the emergency room treatment.
 
2.  After the emergency room treatment, the Veteran was transferred by ambulance (with American Medical Services) to Swedish Hospital at the Cherry Hill campus where he received specialty neuroscience treatment from March 13, 2014 to March 14, 2014 for follow-up testing for his TIA, including from the Polyclinic, and Cellnetix Pathology; this follow-up treatment was not authorized in advance by VA, and the treatment was not for a medical condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and the nearest VA hospital (Puget Sound VAMC) was 9.5 miles away from Ballard Emergency Room at Swedish Hospital.


CONCLUSIONS OF LAW

1.  The criteria for payment/reimbursement of unauthorized medical expenses at Swedish Cherry Hill, for services rendered from March 13, 2014 to March 14, 2014, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).

2.  The criteria for payment/reimbursement of unauthorized medical expenses from the American Medical Services, for services rendered on March 13, 2014 have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).
 
3.  The criteria for payment/reimbursement of unauthorized medical expenses from the Polyclinic, for services rendered on March 14, 2014, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).
 
4.  The criteria for payment/reimbursement of unauthorized medical expenses from Cellnetix Pathology, for services rendered on March 14, 2014, have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has a general obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The provisions of Chapter 17 of 38 U.S.C. (38 U.S.C.A.) and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132. 

In this case, the Veteran was informed in a February 2015 decision letter that his reconsidered claims remained denied.  The reason for the denial was clearly stated and notice of the legal provisions considered in deciding the claims was provided. There is no indication that any additional notice or development would aid the Veteran in substantiating the claims. 38 U.S.C.A. §§ 5103, 5103A.  Also, in an undated letter, VA advised the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  The Veteran has not requested additional development be undertaken.  In addition, the Veteran and his representative have submitted additional argument in support of the claims.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (All VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case.) 

II.  Analysis

The Veteran has reported that while he was visiting his sister in Seattle, Washington, he suffered symptoms that led him to believe he was having a stroke.  After calling  911, he and his sister were advised to seek emergency treatment.  Being unfamiliar with the area, given that he lived in Portland, Oregon, his sister drove him a few blocks to Ballard Emergency Room, which is part of Swedish Hospital in Seattle, Washington.  VA internal records in the claims file indicate that this emergency room treatment was paid.  The Veteran submitted a copy of a Medicare Summary Notice for Part B, noting that Medicare had not approved all services and that he could be billed $14,926.65.  A VA Health Insurance Claim for Ballard Swedish Medical Center, American Medical Response, for March 13, 2014 notes that the Veteran had Medicare.  This apparently was for the cost of the transfer from the Emergency Room to Swedish Cherry Hill hospital.  However, no additional coverage was noted for VA Health Insurance Claims for Swedish Medical Center, Cellnetix Pathology, on March 14, 2014; Swedish Cherry Hill inpatient, The Polyclinic, on March 14, 2014; or Swedish Cherry Hill Campus, Swedish Neuroscience Specialists, on March 14, 2014. 

In an August 2014 statement, the Veteran noted that he told the staff at the hospital that he was a veteran and that his coverage was with VA and that he should be treated at a VA facility; and that the private hospital staff assured him not to worry and that they would take care of everything.  He was then admitted and transferred to the main hospital.  He further noted that he was told that there was a likelihood of a major stroke that could happen in the next 24 hours.  He noted that he signed up for Medicare Part A, only, and that his Medicare summary was for almost $15,000, in addition to several that were $10,285.  However, he only submitted a copy of the Medicare Summary Notice for Part B.

On his February 2015 VA Form 9, he further noted after he told the staff at the private facility that he was a veteran and should go to a VA facility, they told him that they would take care of it, and that thinking it was "o.k.," he did not call VA either.  He noted that he was then taken by ambulance (American Medical Response) to the main hospital for a series of examinations and tests and was admitted there overnight.  

The Veteran's representative submitted a brief in May 2016 noting that since the Veteran perceived a medical emergency and that the civilian facility never offered to transfer him to a VA facility, and he had no ability or medical authority to demand a transfer to a VA facility, he should not be required to meet the medical expectation of knowing that his medical situation was not an emergency.  

Based on the above statements, the Veteran appears to raise three arguments.  First, that he was misled to believe that the private medical facility would cover the costs or submit the paper work for the treatment without prior VA authorization to warrant payment for his medical services; that he was unfamiliar with the Seattle area, which made geographical accessibility of VA medical facilities, in effect, unavailable; and that his post-emergency room treatment continued to be of an emergent nature because he was told that there was a likelihood that he would have a major stroke within the next 24 hours after the initial stroke.  

At the time of his the Veteran's private hospital services from March 13, 2014 to March 14, 2014, the Veteran was service connected for degenerative joint disease of the lumbar spine, rated as 20 percent disabling, residuals of fracture to the right 1st metacarpal (thumb), rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, residuals of fracture of the left mandibular angle, rated as 0 percent disabling, and bilateral sensorineural hearing loss, rated as 0 percent disabling.  

Under certain conditions, such as geographical inaccessibility, non-VA facilities may be contracted by VA to furnish medical services for the treatment of a disability of a veteran who has total disability permanent in nature from a service-connected disability. 38 U.S.C.A. § 1703(a).  However, the admission of a veteran to a non-VA hospital at VA's expense must be authorized in advance.  Id; 38 C.F.R. § 17.54(a).  An exception is provided if an emergency existed at the time of admission to the non-VA hospital or facility-then an authorization may be considered a prior authorization if the veteran applies, formally or informally, to the VA for authorization within 72 hours after the hour of admission.  Id.  

Here, the Veteran has reported that he did not seek prior authorization from VA for his treatment at the Cherry Hill private hospital because he was led to believe that the private hospital would take of the matter for him.  He also indicated that he was unfamiliar with the Seattle area and did not know where the closest VA facility was located.  

March 13, 2014 emergency room treatment records note the Veteran arrived with complaints of resolved expressive aphasia and drooling, onset 20 minutes ago, lasting "a few minutes."  He reported feeling "normal" on arrival.  A later note indicated that the Veteran's symptoms were described as  moderate and that since onset, the symptoms had been resolved.  The aphasia began as he walked into his sister's house and mumbled some gibberish.  His sister asked him to repeat himself and he again mumbled unintelligibly, and she became alarmed.  Acute Stroke protocols were followed; and an MRI of the brain, as well as ECG were performed.  The assessment was transient ischemic attack.  The Veteran was transferred to another hospital due to CAPP bed assignment within Swedish system, due to specialty care provided at the receiving facility.  The Veteran consented to the transfer.  The Veteran was later admitted to Cherry Hill neuroscience on March 13, 2014 and remained overnight for further testing.

Regarding the emergency room treatment at Ballard, given that the Veteran had had a stroke and was not familiar with the Seattle area, this treatment involved emergency care.  However, as noted on VA records, and for the claims on appeal, it appears that the emergency room treatment at Ballard is not the treatment at issue, as this has already been paid.

It also appears that since the Veteran has Medicare Part B, this coverage covered the cost, in whole, or in part, of his ambulance ride from Ballard Emergency Room to Swedish Cherry Hill.  Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B)  (West 2014).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2014) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ) or established by section 1831 of that Act (42 U.S.C. 1395j ). See 38 U.S.C.A. § 1725(f)(2)(B).  The Board observes that 42 U.S.C. § 1395c  refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.

The Board further notes that 38 U.S.C.A. § 1725 was amended in February 2010. See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House Report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract. Significantly, the amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment. 38 C.F.R. § 17.1002(f) (2015).  More recently, however, the U.S. Court of Appeals rendered VA regulation, 38 C.F.R. § 17.1002(f) as invalid.  See Staab v. McDonald, No. 14-0957 (U.S. Vet. App. April 8, 2016), 2016 WL 1393521.  

The Court in Staab determined that VA's regulation was not consistent with the statute, which establishes that VA reimbursement is warranted when coverage by a third party is less than total.  See 38 U.S.C. § 1725(c)(4)(A), (B); Staab, No. 14-0957, *4.  Thus, the Court, citing to Chevron v. Nat'l Resources Def. Council, Inc., 467 U.S. 837, 842-43 (1984);and Tropf v. Nicholson, 20 Vet. App. 317, 320 (2006) found that it "is clear from the plain language of the statute that Congress intended VA to reimburse a veteran for that portion of expenses not covered by a health-plan contract."  Id. at *4.  The Court noted that "in light of subsection 1725(b)(3)(B)'s clear meaning, the Court agrees with the appellant's contention that 38 C.F.R. § 17.1002(f) is invalid." Id. at *5.  Where "Congress intended that veterans be reimbursed for the portion of their emergency medical costs that is not covered by a third party insurer and for which they are otherwise personally liable, and because the regulation does not execute the language of the statute or the intent of Congress, it is invalid and will be set aside by the Court." Id.

The Board recognizes that the Veteran seeks payment for the portion of medical expenses not covered by Medicare.  It is not clear if all or part of the Veteran's ambulance ride from Swedish Ballard emergency room to Swedish Cherry Hill was covered by the Veteran's Medicare Part B.  To the extent that it was not covered, the Board finds that medical reimbursement is still not warranted for the following reasons.  

As for the ambulance ride and continued hospital treatment at the Swedish Cherry Hill hospital from March 13, 2014 to March 14, 2014, including the diagnostic studies, the Board concludes that as the Veteran was not found to be in any acute distress and the symptoms had reportedly resolved, the follow-up treatment for the stroke from March 13, 2014 to March 14, 2014, was for purposes other than an emergency; and the Veteran was required to obtain prior authorization from VA under 38 C.F.R. § 17.54; hence, he does not qualify for reimbursement under 38 U.S.C.A. § 1703(a). 

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725.  These provisions allow for the reimbursement of unauthorized "emergency treatment" costs under certain limited circumstances.  As noted above, the Veteran's private medical treatment for follow-up care and testing for his stroke has not been found to be emergency medical treatment.  Otherwise, the Board notes that 38 U.S.C.A. § 1725 requires examination of whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for a particular condition would have been hazardous to life or health, and whether another VA provider was feasibly available and an attempt to use it would have been considered by a reasonable layperson.  See 38 U.S.C.A. § 1725(a), (f); 38 C.F.R. § 17.1002(b), (c).  Based on the facts of this case, the Board finds that a reasonably prudent layperson in the Veteran's position would have requested prior authorization for the treatment received from March 13, 2014 to March 14, 2014 at the Swedish Cherry Hill facility, including the clinical testing with Polyclinic and Cellnetix Pathology.  While the Veteran stated that he was told there was a chance he would have another major stroke within 24 hours, this was not reflected in any of the treatment records.  He was noted to have felt "normal" upon arrival to the emergency room and his symptoms had resolved.  He also had the presence of mind to communicate to the private hospital staff that he was a veteran and was required to get his treatment at a VA facility.  While he might not have known where the nearest emergency room was at the time of his initial stroke at his sister's house, after being admitted to the emergency room, apparently stable, he then had the opportunity to locate the nearest VA facility, which was approximately 9.5 miles away from the Ballard emergency room.  At the very least, he could have requested to be transferred to a VA facility.

The Board has also taken into consideration the Veteran's written arguments, in particular, that he was told by the private clinical staff that they would take care of the fact that he should receive his treatment at a VA facility, and the Veteran's representative's arguments that the Veteran did not have the freedom to demand being transferred to a VA facility.  However, the treatment records show that the Veteran gave his consent to be transferred to the Swedish Cherry Hill hospital.  He also was apparently aware that he needed prior authorization to seek private hospital treatment.  While it is unfortunate that the Veteran presumed his post-emergency room treatment at the Swedish Cherry Hill Hospital would be paid for by VA, the Board finds by his statements regarding what he communicated to the private hospital staff  that he was on notice to, at a minimum, investigate whether his treatment would be covered.  As such, the Veteran's contentions that he was told that his private treatment would be taken care of have little probative weight. 

Therefore, in light of evidence as discussed above, the Board finds the criteria for reimbursement/payment of unauthorized medical expenses incurred as a result of services at Swedish Cherry Hill, for services rendered from March 13, 2014 to March 14, 2014; American Medical Services, for services rendered on March 13, 2014; the Polyclinic, for services rendered on March 14, 2014; and Cellnetix Pathology, for services rendered on March 14, 2014, have not been met. Accordingly, the claims on appeal must be denied. 38 U.S.C.A. §§ 1703, 1725, 1728; 38 C.F.R. § 17.54.













							(Continued on the next page)

ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Swedish Cherry Hill, for services rendered from March 13, 2014 to March 14, 2014, is denied.

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with American Medical Services, for services rendered on March 13, 2014, is denied.

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with the Polyclinic, for services rendered on March 14, 2014, is denied.

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred with Cellnetix Pathology, for services rendered on March 14, 2014, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


